DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
2.	 This communication is an Examiner's reasons for allowance in response to amendment filed on June 21, 2022.

3.	Claims 1-23 are allowable over the prior art of record.
4.	 The following is the Examiner's statement of reasons for allowance:
	 The closest prior art  US 2012/0083 discloses machine controller 302 may associate these mapped image data points to corresponding laser points found in laser data 334. Laser data 334 is a file that stores information regarding returned laser pulses received from around mobile machine system 300 within the operating environment. The laser pulses are emitted by a laser scanner, such as a light detection and ranging device, within sensor system 310. Moreover, machine controller 302 may map points found in laser data 334 to the virtual three-dimensional map of the operating environment surrounding mobile machine system 300 and associate these mapped laser data points to corresponding image points found in image data 332. 
 	JP 2002-257934 discloses a laser radar 11 (comparative example of the present invention) having a function of estimating a rainfall state from raindrops attached to the surface of an optical head.
 	None of the prior art above teach or fairly disclose a method  comprising the steps of :
“determining given laser data points of the plurality of laser data points that are unassociated with the one or more objects in the environment as being representative of an untracked object;
determining laser data points of the plurality of laser data points that are unassociated with the one or more objects in the environment indicated by the additional data;
identifying by the computing device an indication of a weather condition in the environment based on laser data points being unassociated with the one or more objects in the environment “
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661